Name: Commission Regulation (EEC) No 2126/82 of 30 July 1982 adjusting the monetary compensatory amounts fixed in advance in the cereals sector
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  economic analysis;  foodstuff
 Date Published: nan

 No L 223/72 Official Journal of the European Communities 31 . 7. 82 COMMISSION REGULATION (EEC) No 2126/82 of 30 July 1982 adjusting monetary compensatory amounts fixed in advance in the cereals sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, marketing year ; whereas this adjustment is made only on the basis of the monthly increases ; whereas, as a result, no adjustment can be made under Article 7 (2) of Regulation (EEC) No 1160/82 to monetary compensatory amounts fixed in advance for exports of malt falling within subheadings 1 1 .07 A II a), 1 1 .07 A II b) and 11.07 B made during August and September 1982 ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3605/81 (2), and in particular Article 6 thereof, Whereas, under Article 3 ( 1 ) of Regulation (EEC) No 1516/78 , the adjustment provided for in the said Article 7 (2) must be made on the basis of the price used to calculate the monetary compensatory amount and the representative rate that are valid at the time of completion of the customs import or export formali ­ ties ; Whereas under Article 7 (2) of Commission Regula ­ tion (EEC) No 1160/82 of 14 May 1982 providing for the advance fixing of monetary compensatory amounts (3) and Article 2 ( 1 ) of Commission Regula ­ tion (EEC) No 1516/78 of 30 June 1978 on adjust ­ ments to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (4), an adjustment of the monetary compensatory amounts applicable to cereals is made corresponding to the adjustments made to refunds and levies fixed in advance following a change in the price level in ECU ; Whereas the monetary compensatory amounts appli ­ cable for products falling within subheadings 23.07 B I a) 2, 23.07 B I b) 2 and 23.07 B I c) 2 include a cereals component and a milk component ; whereas the prices for milk products for the 1982/83 marketing year apply with effect from 20 May 1982 ; Whereas, in the case of Greece, the adjustment of the monetary compensatory amounts fixed in advance results in amounts to be charged on importation and granted on exportation ; Whereas Article 3 (2) of Regulation (EEC) No 1516/78 specifies that the adjustment under Article 7 ( 1 ) of Regulation (EEC) No 1160/82 shall be altered when there is an adjustment under Article 7 (2) of that Regu ­ lation ; Whereas levies and refunds on cereals fixed in advance must be adjusted, in accordance with Articles 15 (2) and 16 (4) of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 1451 /82 (*), in line with the threshold price applying during the month of importation or exporta ­ tion ; whereas, however, by Article 2 (2) of Regulation (EEC) No 1516/78 , the application of monthly increases is not considered for the purposes of adjust ­ ment of compensatory amounts, as an adjustment of levies and refunds fixed in advance ; Whereas the monetary compensatory amounts fixed in advance which are adjusted by this Regulation were fixed by Regulation (EEC) No 2901 /81 Q, as last amended by Regulation (EEC) No 998/82 (8), and by Regulation (EEC) No 1071 /82 (9), as last amended by Regulation (EEC) No 1148/82 (10), and by Regulation (EEC) No 1235/82 (n), as last amended by Regulation (EEC) No 2006/82 (12); Whereas the last subparagraph of Article 16 (4) of Regulation (EEC) No 2727/75 provides for an adjust ­ ment to refunds fixed in advance for malt to be exported during the first two months of the new (') OJ No L 106, 12 . 5 . 1971 , p . 1 . (2) OJ No L 362, 17 . 12. 1981 , p . 1 . 0 OJ No L 134, 15 . 5 . 1982, p . 22 . ( ¦) OJ No L 178 , 1 . 7 . 1978 , p . 63 . 0 OJ No L 281 , 1 . 11 . 1975, p . 1 . Is) OJ No L 164, 14 . 6 . 1982, p . 1 . 0 OJ No L 288 , 8 . 10 . 1981 , p . 1 . (8) OJ No L 121 , 3 . 5 . 1982, p . 1 . 0 OJ No L 124, 6 . 5 . 1982, p . 1 . C °) OJ No L 135, 17 . 5 . 1982, p . 1 . (u ) OJ No L 142, 20 . 5 . 1982, p . 1 . (u OJ No L 217, 26 . 7 . 1982, p . 1 . 31 . 7 . 82 Official Journal of the European Communities No L 223/73 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 been completed on or after 1 August 1982 shall be multiplied by the corresponding coefficients listed in the Annex hereto. For Greece, the monetary compensatory amounts multiplied by the coefficients are to be charged on importation and granted on exportation . 2. Where paragraph 1 applies, the coefficients listed in Annexes IV and IV bis to Regulation (EEC) No 1071 /82 and in Annex IV to Regulation (EEC) No 1235/82 shall not be applied. 1 . Monetary compensatory amounts referred to in Annex I to Regulation (EEC) No 2901 /81 , in Annex I to Regulation (EEC) No 1071 /82 and in Annex I to Regulation (EEC) No 1235/82 which have been fixed in advance before 1 August 1982 for cereal products being imported from or exported to non-member countries and for which the customs formalities have Article 2 This Regulation shall enter into force on 1 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1982. For the Commission Poul DALSAGER Member of the Commission No L 223/74 Official Journal of the European Communities 31 . 7 . 82 ANNEX Adjustments to be made in accordance with Article 7 (2) of Regulation (EEC) No 1160/82 to compensatory amounts fixed in advance in the cereals sector Coefficients to be applied to products shown in notes (a) to (j)Monetary compensatory amounts fixed during the period (a) b) c (d) e (0 (g (h) (i) 0) Federal Republic of Germany . 0-680866 0-933503 1.4 .  19.5.1982 1.4.  15.6.1982 20.5.  3.6.1982 16.6 .  31.7.1982 0-664315 0-781547 0-670496 0-788818 0-654756 0-770300 0-670488 0-788808 0-670502 0-788825 0-681124 0-801321 0-670839 0-789222 0-663852 0-781001 0-668274 0-786203 Netherlands : 1.4.  19.5.1982 1.4 .  15.6.1982 20.5 .  3.6.1982 16.6 .  31.7.1982 0-539615 0-933503 0-526498 0-778928 0-531396 0-786175 0-518922 0-767719 0-531390 0-786165 0-531401 0-786182 0-539819 0-798636 0-531669 0-786578 0-526131 0-778385 0-529635 0-783569 United Kingdom : 1.4.  19.5.1982 1.4 .  31.7.1982 20.5.  3.6.1982 1-074984 1-084985 1-059515 1-084972 1-084995 1-102183 1-085541 1-074234 1-081389 1-101766 0-933503 Belgium / Luxembourg . 0-349502 0-352754 0-344473 0-352749 0-352757 0-358345 0-352934 0-349258 0-3515841.4 .  5.5.1982 6.5 .  19.5.1982 20.5 .  3.6.1982 6.5 .  31.7.1982 0-358209 1-101766 0-933503 1-074984 1-084985 1-059515 1-084972 1-084995 1-102183 1-085541 1-074234 1-081389 Denmark : 1.4 .  5.4.1982 0000000000 Greece : 19.4. 3.5 .  2.5.1982  5.5.1982 6-052436 1-715343 6-300559 1-785665 5-846424 1-656956 5-768932 1-634994 5-769054 1-635029 5-860445 1-660930 5-771957 1-635852 5-711836 1 -618813 5-749880 1-629595 5-858228 1-660302 France . 15.4 . 16 .6 .  5.5.1982  31.7.1982 0 1-074984 0 1-084985 0 1-059515 0 1-084972 0 1-084995 0 1-102183 0 1-085541 0 1-074234 0 1-081389 0 Italy : 0 0-185132 0-239548 0 0-186854 0-241777 0 0-182468 0-236101 0 0-186852 0-241774 0 0-186856 0-241779 0 0-189816 0-245609 0 0-186950 0-241901 0 0-185002 0-239381 0 0-186235 0-240976 1.4.  2.5.1982 3.5 .  5.5.1982 6.5 .  16.5.1982 6.5 .  15.6.1982 17.5 .  19.5.1982 20.5 .  3.6.1982 16.6 .  25.7.1982 26.7 .  31.7.1982 0 0-332028 0-405252 1-101766 0-933503 0-256660 0-185132 0-259048 0-186854 0-252967 0-182468 0-259045 0-186852 0-259050 0-186856 0-263154 0-189816 0-259181 0-186950 0-256481 0-185002 0-258189 0-186235  31 . 7. 82 Official Journal of the European Communities No L 223/75 Notes (a) 10.01 B I, 11.01 A, 11.02 A I b), 11.02 B II a), 11.02 C I, 11.02 D I, 11.02 E II a), 11.02 F I, 11.02 G I , 11.07 A I a), 11.07 A I b). (b) 10.01 B II, 11.02 A I a). (c) 10.02, 11.01 B, 11.02 A II, 11.02 B II b), 11.02 C II , 11.02 D II, 11.02 E II b), 11.02 F II . (d) 10.03 , 10.05 B, 11.01 C, 11.01 E I, 11.01 E II, 11.02 A III, 11.02 A V a) 1 , 11.02 A V a) 2, 11.02 A V b), 1 1.02 B I a) 1 , 1 1.02 B I b) 1 , 1 1.02 B II c), 1 1.02 C III, 1 1.02 C V, 1 1.02 D III, 1 1.02 D V, 11.02 E I A) 1 , 11.02 E I b) 1 , 11.02 E II c), 11.02 F III , 11.02 F V, 11.02 G II, 11.07 A II a), 11.07 A II b), 1 1.07 B, 17.02 F II a), 17.02 F II b), 23.07 B I a) 1 , 23.07 B I a) 2, 23.07 B I b) 1 , 23.07 B I b) 2, 23.07 B I c) 1 , 23.07 B I c) 2. However, the coefficients specified in this Regulation shall not be applied to products falling within subheadings 11.07 A II a), 11.07 A II b) and 11.07 B exported during August and September 1982 under the arrangements specified in the last subparagraph of Article 16 (4) of Regulation (EEC) No 2727/75. As regards the monetary compensatory amounts on products falling within subheadings 23.07 B I a) 2, 23.07 B I b) 2 and 23.07 B I c) 2, these coefficients shall only supply to the cereal component of the amount in question . (e) 10.04, 11.01 D, 11.02 A IV, 11.02 B I a) 2 aa), 11.02 B I a) 2 bb), 11.02 B I b) 2, 11.02 C IV, 11.02 D IV, 11.02 E I a) 2, 11.02 E I b) 2, 11.02 F IV. (f) 10.07 B, 10.07 C, ex 1 1.01 G (  ), ex 1 1.01 G (2), ex 1 1.02 A VII ('), ex 1 1.02 A VII (2), ex 1 1.02 B II d) ('), ex 1 1 .02 B II d) (2), ex 1 1 .02 C VI (&gt;), ex 1 1 .02 C VI (2), ex 1 1 .02 D VI ('), ex 1 1 .02 D VI (2), ex 11.02 E II d) 2 ('), ex 11.02 E II d) 2 (2), ex 11.02 F VII (&gt;), ex 11.02 F VII (2). (g) 11.08 A I, 11.08 A IV, 11.08 A V, 17.02 B II a), 17.02 B II b), 21.07 F II , 23.03 A I. (h) 11.08 A III , 11.09 . (i) 23.02 A I a), 23.02 A I b), 23.02 A II a), 23.02 A II b). 0 These coefficients apply to the milk component of the monetary compensatory amounts on products falling within subheadings 23.07 B I a) 2, 23.07 B I b) 2 and 23.07 B I c) 2.